Although Chapter 24866, Laws of Florida, 1947, is apparently a valid enactment of the legislature, the record before us discloses that Section 19 of said Act, providing for a referendum "in which the qualified electors of St. Lucie County shall take part" to the end that said bill be submitted to "the people for their ratification or rejection," was not followed by the Board of County Commissioners in submitting this Act for ratification or rejection. It is my view that discrimination against all qualified electors other than those who are members of either the Democratic Party or the Republican Party is apparent. In the operation or carrying out of the provision of Section 19 of the Act an invalidity was created when certain qualified electors were disfranchised. Consequently, such discrimination exists as to bring the law in its operation under the condemnation of the equal protection clause of our Constitution.
The right of all the people who are qualified electors to vote in a referendum election such as the one in question here, is not only guaranteed to them by our Constitution as a necessary and integral part of a law which provides for such referendum, but it is also protected when in the carrying out or operation of the law that right has been abridged. It is not enough to say that a qualified elector, who was unaffiliated with either major party, might have coerced the election officials to have permitted him to vote. Provision should have been made for him to exercise his right of franchise as it was for other qualified electors. The act provided for, indeed required that all qualified electors be given an opportunity to vote. It thus escaped inherent invalidity. It is as fatal for *Page 921 
the officers charged with the duty of providing for the election to effectually disfranchise a qualified voter as it is for the Act to fail to protect his fundamental constitutional right.
The method adopted by the County Commissioners in carrying out the provisions of section 19 of the Act was clearly discriminatory and, therefore, should be condemned, regardless of the fact that the County Commissioners are parties as co-relators to this proceeding in Quo Warranto. The State of Florida on relation of the Attorney General instituted the suit and joined the County Commissioners as co-relators. This was not necessary. It is still a suit brought by the State of Florida on relation of the Attorney General and any principle of estoppel as against the County Commissioners is not controlling. However, it is not my conclusion that officials who have apparently failed to carry out their duties as prescribed by law should be estopped, when they realize their dereliction, from attempting to correct their error and perform again and in a lawful manner their express duties.
I concur in the order sustaining the demurrer to the answers.